Exhibit 10.71

LOAN AGREEMENT

THIS LOAN AGREEMENT (as amended, modified or supplemented from time to time,
“Agreement”), dated as of the      day of August, 2012, by and between
(i) EAGLEBANK (the “Lender”), and (ii) NEW HAMPSHIRE AVE. VENTURES, LLC, a
Virginia limited liability company (the “Borrower”), recites and provides:

RECITALS:

R-1. The Borrower has acquired a certain development site consisting of
approximately 9.71 acres located at 6000 New Hampshire Avenue, N.E., Washington,
D.C., as more particularly described on Exhibit A attached hereto (the
“Property”), on which the Borrower intends to develop a total of at least 110
housing units (and possibly 111 if the internal lots of the Property can be
reconfigured to accommodate an additional lot in Phase II) in two phases, the
first phase of which (“Phase I”) will consist of 18 single family housing lots
(singularly, a “Single Family Lot” and if referring to more than one, the
“Single Family Lots”) and 38 townhouse lots (singularly a Townhouse Lot” and if
referring to more than one, the “Townhouse Lots”), and the second phase of which
(“Phase II”) will consist of 19 Single Family Lots and 35 Townhouse Lots which
may include, in Phase II, three (3) Townhouse Lots with improvements intended to
qualify as affordable dwelling units (“ADU”). The delineation of Phase I and
Phase II are as shown on the marked Site Plan attached hereto as Exhibit A-1.

R-2. Subject to the terms of this Agreement, the Lender agrees to make a
revolving development loan (the “Development Loan”) to the Borrower, as more
particularly described in Section 1.1 below, for the purpose of financing
(i) the Development (as hereinafter defined) of Phase I and (ii) subject to the
Borrower meeting certain Phase I sales conditions as more particularly set forth
below, the Development of Phase II.

R-3. Subject to the terms of this Agreement, the Lender also agrees to make a
revolving construction loan (the “Construction Loan”) to the Borrower, as more
particularly described in Section Two below, for the purpose of financing the
construction, at any one time, of up to six (6) Single Family Lots (“Single
Family Units”) and up to twelve (12) Townhouse Lots (“Townhouse Units”) (Single
Family Units and Townhouse Units, collectively, “Units” or if referred to
individually, a “Unit”).

R-4. The Lender and the Borrower agree that the Development Loan and the
Construction Loan (together, the “Loans”) will be made and advanced upon and
subject to the terms, covenants and conditions set forth in this Agreement.

AGREEMENT

ACCORDINGLY, for and in consideration of the foregoing Recitals which are a
material part of this Agreement and not mere prefatory language, and of the
mutual covenants and conditions set forth in this Agreement, and for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Lender and the Borrower agree as follows:

SECTION ONE

THE DEVELOPMENT LOAN

1.1 Amount. The maximum principal amount that may be advanced under the
Development Loan shall not exceed the lesser of (i) Ten Million Four Hundred
Thousand and No/100 Dollars ($10,400,000.00), or (ii) seventy-five percent
(75%) of total Development costs of Phase I and Phase II, or (iii) fifty-two
percent (52%) of the discounted (“When Developed”) value of the Property
pursuant to the Appraisal (hereinafter defined) and any

 

1



--------------------------------------------------------------------------------

appraisals which may be engaged by the Lender from time to time subsequent to
the date hereof. The maximum principal amount that may be outstanding at any one
time under the Development Loan shall not exceed (i) for Phase I, Six Million
and No/100 Dollars ($6,000,000.00) and for Phase II, Four Million Four Hundred
Thousand and No/100 Dollars ($4,400,000.00). The Development Loan will be
evidenced by a Revolving Development Loan Promissory Note made by the Borrower
payable to the order of the Lender (as the same may be amended, renewed,
restated, supplemented or substituted from time to time, the “Development Loan
Note”) which shall be governed by Maryland law.

1.2 Purpose. The Borrower will use the Development Loan proceeds for Development
of Phase I and Phase II in accordance with a budget therefor which shall have
been approved by the Lender in advance and in accordance with plans and
specifications to be submitted to and approved by the Lender, and with advances
to be made as the work progresses, all as set forth in this Agreement. For
purposes of this Agreement, the term “Development” shall mean, generally,
(a) lot clearing and rough grading; (b) provision of storm drainage structures
and facilities, sediment control devices, base paving of streets, curbs and
gutters; (c) providing sewer and water distribution systems and erecting
temporary street signs; (d) provision of underground electric and gas utility
lines, cable pedestals and vaults adjacent to Lot lines; (e) other subdivision
improvements as required by governmental authorities in order for use and
occupancy permits to issue; and (f) final site plan and subdivision approvals
for each Phase. Certain other costs normally considered part of development
costs shall be deferred and paid for by the Borrower out of its own funds,
including by way of example and not limitation, final paving of streets, site
amenities, landscaping and erosion control (the “Deferred Development Costs”).

1.3 Conditions to Advances for Phase II. In addition to the other terms and
conditions for making advances of loan proceeds under this Agreement, until
thirty-seven (37) Units in Phase I have been completed and sold to third-party
purchasers, and the release fees set forth in Section 3.8 have been paid to the
Lender for each of those thirty-seven Units, and as a result thereof the
outstanding principal balance of the Development Loan has been reduced to zero
(the foregoing, the “Phase II Advance Conditions”), the Lender shall only be
obligated to advance proceeds of the Development Loan for Development of Phase
I. After the Borrower has met all of the Phase II Advance Conditions, then the
Borrower thereafter may use the Development Loan proceeds for Development of
Phase II. The maximum amount that may be advanced for Development of Phase I is
Six Million and No/100 Dollars ($6,000,000.00), and the maximum amount that may
be advanced and/or re-advanced for Development of Phase II is Four Million Four
Hundred Thousand and No/100 Dollars ($4,400,000.00).

1.4 Development Loan Interest Reserve. From the proceeds of the Development
Loan, Eight Hundred Thousand and No/100 Dollars ($800,000.00) shall not be
disbursed but shall be reserved by the Lender for the payment of interest on the
Development Loan (the “Interest Reserve”) until such reserve is exhausted. Of
the foregoing amount, Four Hundred Thousand and No/100 Dollars ($400,000.00) is
allocated to Phase I and the balance is allocated to Phase II. Notwithstanding
the foregoing or any provision of the Loan Documents to the contrary, the Lender
shall not be obligated to make any disbursements from the Interest Reserve if
any Event of Default shall have occurred (including without limitation any
failure to meet the Sales and Curtailment Schedule set forth below which failure
is not cured by payment of the amount necessary to satisfy the curtailment
component thereof), and further, notwithstanding the foregoing or any provision
of any of the Loan Documents to the contrary, nothing contained herein shall be
deemed to release or in any way to relieve the Borrower from its obligation
under the Development Loan Note to pay interest as provided in the Development
Loan Note. Each disbursement from the Interest Reserve shall constitute a
disbursement of principal of the Development Loan and shall be added to the then
outstanding principal balance of the Development Loan.

1.5 Fees. The Borrower shall pay to the Lender a fee for the Development Loan in
the amount of One Hundred Four Thousand and No/100 Dollars ($104,000.00),
payable upon closing of the Loans. The Lender acknowledges receipt from the
Borrower of Twenty-Five Thousand and No/100 Dollars ($25,000.00), for
application to the Lender’s third-party costs incurred in connection with the
Loans (including without limitation fees of appraisers, consultants and legal
counsel), any unused balance of which may be applied to the foregoing
Development Loan fee.

 

2



--------------------------------------------------------------------------------

SECTION TWO

THE CONSTRUCTION LOAN

2.1 Amount. The maximum principal amount that may be advanced under the
Construction Loan shall not exceed Four Million and No/100 Dollars
($4,000,000.00). The Construction Loan will be evidenced by a Revolving
Construction Loan Promissory Note made by the Borrower payable to the order of
the Lender (as the same may be amended, renewed, restated, supplemented or
substituted from time to time, the “Construction Loan Note”) which shall be
governed by Maryland law.

2.2 Purpose. The Borrower will use the Construction Loan proceeds for the
purpose of building (the “Construction”) Single Family Units and Townhouse Units
in accordance with a budget therefor which shall have been approved by the
Lender in advance and in accordance with plans and specifications to be
submitted to and approved by the Lender, and with advances to be made as the
work progresses, all as set forth in this Agreement. The overall Construction
budget shall include and be consistent with the total costs per type of Unit
that are to be set forth on Exhibit B (the “Unit Costs Budget”), which shall be
agreed by the parties and attached hereto prior to and as a condition of the
first advance of Construction Loan proceeds.

2.3 LTV Limitation. In addition to the limitation set forth in Section 2.1
above, the maximum amount that may be disbursed under the Construction Loan per
Unit shall be limited to seventy-five percent (75%) of the loan-to-value ratio
of each Unit based upon appraised value of each Unit type and the Lot thereon
pursuant to an appraisal of the “as complete” value of each Unit type
satisfactory to the Lender in all respects. For purposes of this Section 2.3,
the loan-to-value ratio of each Unit shall be calculated, expressed as a
fraction, the numerator of which shall be $107,145.00 (being the amount
allocated per Lot from the Development Loan) plus the budgeted cost for that
type of Unit set forth in the Unit Costs Budget, and the denominator of which
shall be the appraised value thereof. The numerator of the aforesaid fraction
shall be divided by the denominator thereof in order to result in the
loan-to-value being expressed as a percentage.

2.4 Construction Limitation. At no time shall the Borrower be permitted to have
under Construction more than (A) up to six (6) Single Family Units, of which at
least three (3) must be subject to sales contracts acceptable to the Lender, one
(1) may be speculative and two (2) may be model homes, and (B) up to twelve
(12) Townhouse Units, of which at least five (5) must be subject to sales
contracts acceptable to the Lender, five (5) may be speculative and two (2) may
be model homes. Upon completion and sale of any one or more of the foregoing
types of Units from time to time, and payment of the Release Payment set forth
in Section 3.8 below, funds repaid pursuant to Section 3.8 below may be
readvanced under the Construction Loan subject to the foregoing limitation on
the number and type of Units that may be under Construction at any one time,
which shall again apply.

2.5 No Interest Reserve. The Borrower shall be obligated to pay interest as
provided in the Construction Loan Note.

2.6 Fees. The Borrower shall pay to the Lender a fee for the Construction Loan
in the amount of $1,350.00 for each Single Family Unit and $1,025.00 for each
Townhouse Unit. The fee will be payable with the first advance of Construction
Loan proceeds for each Unit.

SECTION THREE

PARTICULAR TERMS OF BOTH LOANS

3.1 Guarantor. Comstock Homebuilding Companies, Inc. (the “Guarantor”) shall
guarantee the payment and performance of the Borrower’s obligations, covenants
and agreements under the Loans, as evidenced by the Loan Documents, including
completion of each Phase, and shall also guarantee the Carve Out Obligations
(defined on Exhibit C attached hereto), which guaranty shall be evidenced by an
instrument of unlimited and unconditional guaranty of payment, performance and
completion from the Guarantor for the benefit of the Lender, in form and
substance satisfactory to the Lender (the “Guaranty”).

 

3



--------------------------------------------------------------------------------

3.2 Term. Each of the Development Loan Note and the Construction Loan Note
(collectively, the “Notes”) shall mature upon the earlier of (i) thirty-six
(36) months after the date of closing on the Loan or (ii) the occurrence of a
Transfer (as defined in Section 7.15 hereof) (the “Maturity”). It is
acknowledged and agreed that notwithstanding any provisions herein, the Borrower
has not applied for, nor has the Lender made any commitment with respect to, any
extension of such Maturity. Upon any application for an extension, any approval
of an extension on any terms would be contingent upon the usual and customary
underwriting procedures of EagleBank, including without limitation, the approval
of the loan committee of EagleBank.

3.3 Interest Rate. Commencing on the closing of the Loans, the unpaid balance of
each of the Notes outstanding from time to time shall bear interest and be
payable at the floating rate per annum equal to three percent (3%) above the
thirty (30) day LIBOR Rate (hereinafter defined), rounded upwards, if necessary,
to the nearest one-eighth of one percent (0.125%). The LIBOR rate means, for
each calendar month, the annualized weighted average of the 30-day London
Interbank Offered Rates (at approximately 11:00 a.m. London time) for
U.S. Dollar transactions on the day that is two (2) business days prior to the
first day of that calendar month, as reported by Bloomberg Business News; if
Bloomberg Business News is not available, the Lender shall select a similar
source for the LIBOR index and shall notify the Borrower of such selection.
Notwithstanding the above, in no event shall either of the Notes bear interest
at a rate below the floor interest rate of five and three-quarters percent
(5.75%) per annum at any time (the “Interest Rate Floor”).

3.4 Collateral. The Loans shall be secured by, among other things, the
following:

 

  (i) A first lien deed of trust, security agreement and fixture filing (as the
same may be amended, restated, supplemented or substituted, the “Deed of Trust”)
on the Property;

 

  (ii) An assignment of Leases and Rents on the Property (as the same may be
amended, restated, supplemented or substituted, the “Leases Assignment”);

 

  (iii) An assignment of sales contracts and deposits with respect to the
Property (the “Contracts Assignment”);

 

  (iv) Assignments of all Development and Construction documents including,
without limitation, plans and specifications, permits, architect’s contracts,
engineering contracts, Development contracts, and Construction contracts (the
“Documents Assignment”);

 

  (v) Consents to Assignment executed by each of the general contractor,
architect and project engineer for each of the Development and the Construction
(the “Consents”);

 

  (vi) An Environmental Indemnity Agreement made by the Borrower and the
Guarantor for the benefit of the Lender (as the same may be amended, restated,
supplemented or substituted, the “Environmental Indemnity”);

 

  (vii) Such UCC-1 Financing Statements as the Lender may determine to be
necessary or desirable.

3.5 Equity Requirement. As a condition of the Loans, as of the closing of the
Loans the Borrower shall have made an equity investment in the Property in an
amount not less than Seven Million Eight Hundred Eighty-Nine Thousand One
Hundred Twenty and No/100 Dollars ($7,889,120.00), and shall have provided
reasonable evidence of such investment to the Lender. The components of such
equity investment are:

 

Property Acquisition Price:

   $ 4,900,000.00   

PUD Approval Costs

     1,490,000.00   

Deferred Development Fee

     500,000.00   

Deferred Development Costs

     999,120.00   

3.6 Deposit Relationship. As a condition of the Loans, the Borrower shall
establish its primary operating account with the Lender and shall maintain such
account with the Lender throughout the term of the Loan. In addition, the
Borrower and/or Guarantor and/or any related entities shall maintain a minimum
monthly average

 

4



--------------------------------------------------------------------------------

aggregate deposit balance with the Lender of ten percent (10%) of the aggregate
outstanding principal balance of the Loans, tested semi-annually, with the first
test period being October 31, 2012 to March 31, 2013. Such deposits shall be
held in demand deposits or money market accounts. If at any time under any of
the Loan Documents the Lender is collecting deposits for the payment of
insurance premiums and/or real estate taxes, the amount(s) on deposit, to the
extent unapplied as of the date of any such semi-annual test, shall be counted
toward the foregoing deposit balance requirements. The foregoing deposit balance
requirement is in addition to any deposit balance requirement under the terms of
the loan documents for any other loan or loans by the Lender to the Borrower,
the Guarantor or any affiliate(s) of the Borrower or the Guarantor. The failure
to comply with the foregoing deposit balance requirements shall not constitute a
default under the Loans; however, interest shall accrue on all amounts
outstanding under the Loans at one-quarter of one percent (0.25%) plus the rate
of interest then payable under the Notes (and the Interest Rate Floor shall also
increase by one-quarter of one percent (0.25%)) from the date of such failure
until such time as the deposit balance requirement is satisfied at the next
semi-annual test.

3.7. Lot Sales Requirement. (a) As a condition of the Loans, the Borrower shall
diligently pursue Development of the Lots and Construction and sale of the Units
thereon. In addition, the Borrower (i) shall enter into and close under sales
contracts to third parties on the following number of Lots with completed Units
thereon, (ii) resulting in the cumulative curtailments of the Development Loan
set forth below, (iii) by each Milestone Date set forth below (the “Sales and
Curtailment Requirement”):

 

Number of Lots (Cumulative)

   Cumulative Curtailments
of Development Loan      Lots Remaining as
Collateral    Milestone Date

Phase I: 20

   $ 3,220,000.00       Phase I : 36    December 31, 2013

Phase I: 38

   $ 6,118,000.00       Phase I : 18    March 31, 2014

Phases I and II: 46

   $ 7,098,000.00       Phase II: 64    June 30, 2014

Phases I and II: 59

   $ 8,690,500.00       Phase II: 51    December 31, 2014

Phases I and II: 73

   $ 10,405,500       Phase II: 37    June 30, 2015

(b) Such sales contracts shall be acceptable to the Lender in all respects,
provided that the Lender shall not unreasonably withhold its approval of any
sales contract for a Lot with a completed Unit that will result in a payment
against principal under the Development Loan from sales proceeds of at least One
Hundred Sixty-One Thousand and No/100 Dollars ($161,000.00) per Unit for Phase I
and at least One Hundred Twenty-Two Thousand Five Hundred and No/100 Dollars
($122,500.00) per Unit for Phase II.

(c) Failure of the Borrower to comply with the Sales and Curtailment Requirement
shall, at the Lender’s option, constitute an Event of Default under the Loan
Documents; provided, however, that the Lender agrees that it will not elect to
call an Event of Default if the Borrower pays to the Lender, by the applicable
Milestone Date, the amount necessary for the required Cumulative Curtailment of
the Development Loan, as set forth in the foregoing chart on the same line as
for that Milestone Date, to be satisfied as of that Milestone Date (the
“Substitute Curtailment Payment”). Payment of the Substitute Curtailment Payment
shall not, however, entitle the Borrower to the release of any Lots from the
lien of the Deed of Trust. No Lots or Units shall be released except pursuant to
settlement on a bona fide sale to a third party pursuant to Section 3.8 below.

(d) The Borrower shall provide to the Lender marketing and sales reports on a
monthly basis setting forth the status of marketing, sales contracts and
closings or settlements in such detail as the Lender may reasonably require.

3.8 Release Provisions. The Deed of Trust shall contain the following provision
for release of Lots and/or Units from the lien thereof:

“Provided that the Grantor requests the release of one of the Lots with a
completed Unit thereon from the lien of this Deed of Trust prior to the
repayment in full of the Loans, and provided that the sales contract with

 

5



--------------------------------------------------------------------------------

respect to such Lot and/or Unit is in the form approved by the Beneficiary and
at a minimum price set forth in the Loan Agreement, or if not set forth then
otherwise satisfactory to the Beneficiary in its discretion, then the
Beneficiary agrees to release the lien of this Deed of Trust with respect to any
one of the Lots and/or Units, upon Grantor’s written request, upon the following
terms and conditions:

 

  (a) With respect to any Lot and completed Unit thereon in Phase I, payment of
a Release Payment for each Lot and Unit to be released equal to the greater of:

(i) $190,000.00 per Single Family Unit or $150,000.00 per Townhouse Unit plus
one hundred percent (100%) of the total hard and soft costs advanced from the
Construction Loan for Construction of the Unit, or

(ii) one hundred percent (100%) of the Net Settlement Proceeds (hereinafter
defined), or

(iii) ninety percent (90%) of the sales price under the sales contract being
settled.

The Release Payment will be applied by the Lender first to the costs advanced
from the Construction Loan for Construction of the Unit and the remainder will
be applied to the outstanding principal balance of the Development Loan. “Net
Settlement Proceeds” means the gross sales price of the Lot less customary and
usual settlement charges and real estate commissions approved by the
Beneficiary, without payment of any sums to the Grantor or any affiliated person
or entity of the Grantor;

 

  (b) With respect to any Lot and completed Unit thereon in Phase II, payment of
a Release Payment for each Lot and Unit to be released equal to the greater of:

(i) $122,500 per Unit plus one hundred percent (100%) of the total hard and soft
costs advanced from the Construction Loan for Construction of the Unit, or

(ii) one hundred percent (100%) of the Net Settlement Proceeds, or

(iii) ninety percent (90%) of the sales price under the sales contract being
settled.

The Release Payment will be applied by the Lender first to the costs advanced
from the Construction Loan for Construction of the Unit and the remainder will
be applied to the outstanding principal balance under the Development Loan;

 

  (c) No Event of Default shall then exist and be continuing;

 

  (d) The Grantor pays all fees, costs, charges and expenses (including without
limitation reasonable attorneys’ fees) relating to the preparation, execution
and recordation of any document required in connection with any such partial
release; and

 

  (e) The Grantor pays a fee in the amount of One Hundred and No/100 Dollars
($100.00) for processing the request for release (“Processing Fee”); provided,
however, that the Processing Fee will be waived in the event the purchaser under
the sales contract acquires the Lot and/or Unit using EagleBank as its mortgage
lender for the purchase money of the Lot and/or Unit.

Notwithstanding the foregoing, no release price shall be payable for the release
of streets or roadways, or storm water maintenance or other public facilities,
that are to be dedicated to the District of Columbia for public maintenance,
provided the same are in accordance with a site plan that shall have been
approved by the Beneficiary.”

3.9 Intercreditor Agreement. It is understood that, contemporaneously herewith,
the Borrower has borrowed Three Million and No/100 Dollars ($3,000,000.00) (the
“Subordinate Loan”) from Rosalie K. Stahl Trust (“Subordinated Lender”). As a
condition of closing the Loan, Subordinated Lender shall enter into a
Subordination and Standstill Agreement with the Lender, in form and substance
satisfactory to the Lender in all respects, pursuant to which Subordinated
Lender shall subordinate all of its rights in and to the Subordinate Loan to the
Lender’s rights, remedies and security under the Loan Documents.

 

6



--------------------------------------------------------------------------------

3.10 Environmental Matters. It is understood that the Property contains fill
material at varying depths, the source of which is unknown, as the same is
described in that certain Phase II Environmental Evaluation (the “Phase II
Report”) dated July 16, 2012 prepared by Geo-Technology Associates, Inc. (the
“Phase II Engineer”). The Borrower shall comply with all recommendations
contained in the Phase II Report and any supplemental recommendations of the
Phase II Engineer or of any environmental engineer retained by the Lender with
respect to testing, placement and/or removal of fill material from the Property.
The Lender shall have the right to retain environmental engineers and/or
consultants from time to time for purposes of testing and recommendations with
respect to the fill material and its placement and/or removal and disposal
off-site, and the Borrower shall comply with any additional recommendations or
requirements with respect thereto (“Additional Recommendations”). The Borrower
shall keep appropriate records of the means and location of disposal of the fill
material. It will be a condition of disbursements of the Development Loan that
the Phase II Engineer and any other environmental engineer and/or consultant
certify to the Lender that the Borrower has complied with the recommendations
contained in the Phase II Report and any such other Additional Recommendations.

3.11 Home Owners Association. In the event the Borrower intends to establish a
home owners association for either or both of Phase I and/or Phase II, the
organizational and governing documents, and all rules and regulations related
thereto, shall be subject to the Lender’s prior written approval.

SECTION FOUR

PAYMENTS, COMPUTATIONS, FEES, CHARGES AND PROTECTIVE ADVANCES

4.1 Payments. All payments due with respect to this Agreement or the Loans shall
be made in immediately available funds to the Lender at such place as designated
by the Lender from time to time. The Lender is authorized, but shall be under no
obligation, to charge any deposit account maintained by the Borrower with the
Lender or any affiliate of the Lender for any payments due to the Lender with
respect to this Agreement or the Loans. Payments shall be applied, at Lender’s
sole discretion: (i) first, to payment of accrued and unpaid interest, if any;
(ii) second, to payment of any principal then due, if any; (iii) third, to late
charges, if any; (iv) fourth, to reasonable attorneys’ fees and costs of
collection; and (v) fifth, to reduce the outstanding principal balance of the
Note until such principal shall have been fully repaid. All payments hereunder
shall be made without offset, demand counterclaim, deduction, abatement,
defense, or recoupment, each of which the Borrower hereby waives.

4.2 Late Charges. If any payment due under either of the Notes is not made
within ten (10) days of its due date, the Borrower shall pay to the Lender upon
demand (which may be in the form of the usual monthly billing or invoice) a late
charge equal to five percent (5%) of the amount of such payment.

4.3. Default Rate. After an Event of Default (hereinafter defined), the interest
which accrues on the Notes shall be increased to the Default Rate (as defined in
the Notes).

4.4 Computations. Interest and fees on the Loans shall be computed on the basis
of a year of three hundred sixty (360) days and actual days elapsed.

4.5 Prepayment. The Borrower may prepay either or both of the Notes in whole or
in part without premium or penalty at any time upon ten (10) days prior written
notice to the Lender. Partial prepayments shall be applied to installments of
principal in their inverse order of maturity, if applicable. Amounts prepaid
under the Notes may be re-borrowed in accordance with the terms and conditions
of this Agreement.

4.6 Indebtedness. As used in this Agreement, the term “Indebtedness” means all
present and future indebtedness of the Borrower to the Lender arising out of or
in connection with the Notes or any of the other Loan Documents.

 

7



--------------------------------------------------------------------------------

SECTION FIVE

CONDITIONS

5.1 Conditions Precedent to Closing. In addition to any other conditions stated
in this Agreement, the following conditions must be satisfied prior to Lender
closing on the Loan.

(a) Loan Documents. Receipt by Lender of appropriately completed and duly
executed originals of this Agreement, the Notes, the Guaranty, the Deed of
Trust, the Leases Assignment, the Account Assignment, the Contracts Assignment,
the Documents Assignment, the Consents, the Environmental Indemnity and UCC-1
Financing Statements, all as Lender may require (collectively, together with any
other documents executed and delivered in connection with the Indebtedness, the
“Loan Documents”).

(b) Organizational Documents. The Borrower and each entity comprising the
Borrower shall supply to the Lender: (i) a currently certified copy of its
Articles of Organization and all amendments thereto; (ii) evidence satisfactory
to the Lender and its counsel that it is in good standing in the jurisdiction
where organized and qualified to do business in every jurisdiction in which the
nature of its businesses or its properties makes such qualification necessary;
(iii) resolutions authorizing the due execution and delivery of the Loan
Documents to which it is a party; and (iv) certified copies of its Operating
Agreement and all amendments thereto. The Articles of Organization and the
Operating Agreement of Borrower and each entity comprising the Borrower shall
not be amended, changed or modified in any respect without prior written consent
of the Lender. In addition, the Guarantor shall supply, to the extent it has not
previously done so in any prior transaction with the Lender: (i) a currently
certified copy of its Articles of Incorporation and all amendments thereto;
(ii) evidence satisfactory to Lender and its counsel that it is in good standing
in the jurisdiction where organized and qualified to do business in every
jurisdiction in which the nature of its businesses or its properties makes such
qualification necessary; (iii) resolutions authorizing the due execution and
delivery of the Loan Documents to which it is a party and a certificate of
incumbency; and (iv) certified copies of its By-Laws and all amendments thereto.
The Articles of Incorporation and the Bylaws of the Guarantor shall not be
amended, changed or modified in any respect without the prior written consent of
the Lender; provided, however, that on the condition that the Lender is given
thirty (30) days advance written notice, the Lender hereby consents to the
Guarantor’s change in corporate domicile from Delaware to Virginia and all
amendments to its organizational documents as are reasonably required to effect
such change in domicile subsequent to the closing of the Loan; provided further
that UCC-1 financing statements shall be filed in the changed domicile at the
cost and expense of the Borrower.

(c) Opinion. Receipt by the Lender of the opinion(s) of the counsel for Borrower
and the Guarantor, in form and content satisfactory to the Lender, in its sole,
but reasonable, discretion.

(d) Insurance. Receipt by the Lender of certificate(s) of insurance to evidence
a fully paid policy or policies of comprehensive public liability insurance
naming Lender as an additional insured thereunder in an amount not less than Two
Million and No/100 Dollars ($2,000,000.00) in the aggregate with not less than
One Million and No/100 Dollars ($1,000.000.00) per occurrence; in any event, the
amount of all insurance shall be sufficient to prevent any co-insurance
contribution on any loss, with each policy providing for a thirty (30) day prior
written notice of cancellation, amendment or alteration.

(e) Operating Account. The Borrower shall have established its primary operating
account with the Lender.

(f) Financing Statements. The financing statements necessary to perfect the
Lender’s security interest in the personal property subject to the Deed of
Trust, and in any other collateral requiring the filing of a financing statement
for perfection of a lien thereon, shall be duly filed in all appropriate offices
and

 

8



--------------------------------------------------------------------------------

jurisdictions, all other financing statements covering any of such personal
property shall be terminated or the Lender shall be reasonably satisfied that
such terminations are forthcoming, and filing and recording receipts evidencing
such filings and terminations shall be delivered to Lender, all in form and
substance satisfactory to the Lender.

(g) Property Documents. The Lender shall have received and approved in its sole
discretion, the following:

(1) Appraisals. An appraisal of the Property, prepared by an appraiser
acceptable to the Lender, in form and content acceptable to the Lender,
conforming to all regulatory and internal appraisal guidelines applicable to or
established by the Lender, in its sole, absolute, nonreviewable discretion,
reflecting a “when developed” discounted value satisfactory to the Lender (the
“Appraisal”);

(2) Title Insurance. A commitment for title insurance (the “Title Commitment”)
insuring the first priority lien of the Deed of Trust in the aggregate amount of
the Notes, containing no exceptions unacceptable to the Lender, issued in the
name of the Lender by a title company acceptable to the Lender and in an amount
equal to the aggregate principal amount of the Notes. The Title Commitment and
the title policy issued pursuant thereto (the “Title Policy”) shall reflect that
all requirements for issuance of the Title Policy have been satisfied, and shall
contain such other endorsements or coverages as the Lender may require.

(3) Survey. A current survey and legal description of the Property satisfactory
to the Lender from a registered land surveyor of the District of Columbia, which
survey shall show all easements, rights of way and other matters of record,
shall locate all existing improvements on the Property, shall contain metes and
bounds descriptions of each applicable constituent portion of the Property
acceptable to the Lender and its counsel, shall generally show a state of facts
acceptable to the Lender, and shall contain a surveyor’s certificate
satisfactory to the Lender.

(4) Subdivision Plat. Recordation of a subdivision plat which plat shall have
been approved by the Lender and its construction consultant. The Lender
acknowledges that it has received and approved the Subdivision Plat that has
been recorded to create 29 subdivided Single Family Lots in both Phases that
have frontage on a public street, which Subdivision Plat has been recorded on
June 25, 2012 in Book 206 at page 117 among the records of the Office of the
Surveyor for the District of Columbia (the “Subdivision Plat”). The Lender’s
approval of the Subdivision Plat is only for purposes of the Development Loan,
subject to all of the other terms and conditions for advances under the
Development Loan for each of the Phases, and does not constitute an approval for
purposes of advances under the Construction Loan, the requirements for which are
set forth in Section 5.4 below.

(5) Environmental Audit. See Section 3.10 hereinabove.

(6) Flood Hazard. Evidence that no part of the Property is located in a special
flood hazard area.

(7) Public Utilities. Evidence to the effect that sanitary sewer, water,
electric, gas, telephone and other public utilities are available and adequate
to serve the Property.

(8) Licenses and Permits. Copies of all licenses and permits in connection with
the Property, including without limitation licenses, permits, proffers and other
conditions to final subdivision and site plan approval for Phase I and
thereafter copies of all such items by the applicable required date for Phase
II.

 

9



--------------------------------------------------------------------------------

(9) Consultant’s Review. Satisfactory review and analysis by the Lender’s
construction consultant of the Development and Construction plans, documents and
budgets.

(10) PUD Order. Receipt and satisfactory review and analysis by the Lender and
its counsel of the Planned Unit Development Order constituting approval of
development of the Property and evidence that the Order remains in full force
and effect.

(11) Zoning. Receipt by the Lender of a zoning endorsement to the Title Policy
acceptable to the Lender or such other written evidence as is acceptable to the
Lender that the Property is zoned consistent with the uses contemplated beyond
any possibility of appeal and can be developed as proposed as a matter of right,
and to the effect, further, that there are no pending proceedings, either
administrative, legislative or judicial, which would in any manner adversely
affect the status of the zoning with respect to the Property or any part
thereof.

(12) Genderson Agreement. Receipt and satisfactory review and analysis by the
Lender of the agreement between the Borrower and/or the Guarantor and/or 6000
New Hampshire Avenue, LLC and Richard Genderson, with respect to any impact that
agreement has on development of the Property.

(13) Marketing Report. Receipt and satisfactory review and analysis by the
Lender of a marketing report prepared by Noell Consulting.

(h) No Default. No event shall have occurred and be continuing that constitutes
an Event of Default (as defined below).

(i) Representations. All representations and warranties contained in this
Agreement shall be true and correct in every material respect as of the date of
closing of the Loans.

(j) Satisfactory Documents. All documents delivered pursuant to this Agreement
must be in form and substance satisfactory to the Lender and its counsel and all
legal matters incident to this Agreement must be satisfactory to Lender’s
counsel.

(k) Identification. As required by federal regulation, closing the Loans is
contingent upon satisfactory verification of identity of the signatories and
verification that none of the Borrower or the Guarantor or any signers is
restricted from conducting business in the United States.

5.2 Conditions Precedent to Advances of Development Loan. Except for the initial
advance at the closing of the Loans of up to Four Hundred Thousand and No/100
Dollars ($400,000.00) for closing costs in accordance with the Development
Budget (hereinafter defined) as approved by the Lender, in addition to any other
conditions stated in this Agreement, the following conditions related to the
Development must be satisfied prior to any disbursements under the Development
Loan and all of the following matters shall have been approved by the Lender.

(a) Permits. Copies of any and all building and similar permits required in
connection with the Development, together with such evidence as the Lender may
require to the effect that all fees for such permits have been paid.
Satisfactory evidence shall be submitted to the Lender that all governmental
approvals necessary

 

10



--------------------------------------------------------------------------------

for the Development have been obtained. The Lender shall also receive
satisfactory evidence that all applicable safety, ecological and environmental
laws and any other codes or regulations affecting the Development and/or
proposed use of the Property have been complied with.

(b) Plans and Specifications. Two (2) sets of complete copies of the final Plans
and Specifications of the Development, which Plans and Specifications shall be
satisfactory to the Lender in all respects. The Lender’s review of the Plans and
Specifications is solely for the benefit of the Lender, and the Lender’s
approval thereof shall not be deemed in any respect to be a representation or
warranty, expressed or implied, that the Development will be sound, have a value
of any particular magnitude or otherwise satisfy a particular standard. Prior to
any advances for hard costs, the Borrower shall furnish the Lender with copies
of the District-approved stamped Plans, together with such evidence as the
Lender may require to the effect that such Plans and Specifications have been
approved by all governmental and quasi-governmental authorities having or
claiming jurisdiction, and together with a final Development Budget which must
be satisfactory to the Lender in its discretion.

(c) Trade Payment Breakdown. A breakdown of total development costs, which shall
include a draw schedule (the “Development Budget”) containing reasonable details
of amounts anticipated to be payable for each category of work to be performed
and materials to be supplied in connection with the Development, and a projected
schedule for the progress of the Development in each Phase, all in such form and
containing such details as the Lender shall require. Any change orders shall be
subject to the Lender’s prior approval. No hard costs shall be advanced under
the Development Loan until such time as the Development Budget has been approved
by the Lender in its sole discretion. The Borrower may, from time to time,
request reallocation of amounts in the Development Budget based upon such
reasonable supporting documentation justifying such reallocation as may be
approved by the Lender; any such reallocation shall be subject to the Lender’s
approval in its sole discretion.

(d) Development Schedule. A projected Schedule (“Development Schedule”) for the
progress of the Development of each Phase and a projection of cash flow for the
project, each in such form and containing such details as the Lender shall
require. The Borrower shall be required to diligently pursue and proceed with
the Development in accordance with the Development Schedule to completion.
Development of Phase I must be complete within one (1) year of closing on the
Development Loan. Development of Phase II may commence at such time as (i) the
subdivision plat for Phase II, which shall have been approved by the Lender and
its Development consultant, has been duly recorded, and (ii) the Borrower has
completed Construction of and sold and closed on thirty-seven (37) Units in
Phase I and the Release Payment for such thirty-seven (37) Units has been paid
to the Lender (the “Phase II Development Start Date”); provided, however, that
the Phase II Development Start Date shall not occur later than December 31,
2013. Development of Phase II must be complete within one (1) year of the Phase
II Development Start Date. The Development Schedule shall support completion of
each Phase of Development in accordance with the foregoing. Failure of the
Borrower to meet the requirements of the Development Schedule for completion of
Development of Phase I and Phase II, respectively, shall constitute an Event of
Default under this Agreement.

(e) Subdivision Plats. Prior to advances of the Development Loan for Development
of either Phase I or Phase II, a subdivision plant, which shall have been
approved by the Lender, for such Phase shall have been duly recorded.

(f) General Contractor. All contracts for Development of each Phase shall be
subject to the Lender’s approval. Each Development contract shall be assigned to
the Lender effective on a default under any of the Loan Documents. Each
Development contractor shall consent to such assignment and agree, in the event
of any

 

11



--------------------------------------------------------------------------------

such default, to continue performance of the contract for the Lender, if the
Lender so requests. The Guarantor is hereby approved as the general contractor
for Development. Prior to any advances for Development costs, the Borrower shall
furnish the Lender with a copy of the contractor’s license for that portion of
the Development. The Borrower shall also furnish the Lender with copies of
licenses for all major subcontractors.

(g) Architect’s and Engineer’s Certificate. The architect and the engineer for
the Development shall be subject to the Lender’s approval. In addition, the
contracts with the architect and the engineer shall be subject to the Lender’s
approval. A certificate from the architect and/or project engineer will be
required to the effect that the Development, if completed in accordance with the
Plans and Specifications, will comply with all federal, state, District and
local laws, statutes, ordinances, codes, regulations, rules or other laws
applicable to the Development of the applicable Phase (“Applicable Laws”). Prior
to any advances for Development costs, the Borrower shall furnish the Lender
with a copy of the engineer’s license and the architect’s license.

(h) Lender’s Development Consultant. The Plans and Specifications, Development
Budget, Development Schedule and any and all other Development documents
requested by the Lender and/or its Development consultant (the “Lender’s
Inspector”), shall be subject to approval by the Lender and the Lender’s
Inspector. All draw requests shall be submitted to the Lender and the Lender’s
Inspector for review and approval. The Borrower shall be responsible for payment
of all of the Lender’s Inspector’s fees.

5.3 Provisions Governing Disbursements of Development Loan. Disbursements of the
Development Loan shall be governed by the following provisions:

(a) The Development shall be performed by the Borrower in strict accordance with
all applicable (whether present or future) laws, ordinances, codes, rules,
regulations, requirements and orders of any governmental or regulatory authority
having or claiming jurisdiction. The Development shall be in strict accordance
with all applicable use or other restrictions and the provisions of any prior
declarations, covenants, conditions, restrictions and zoning ordinances and
regulations.

(b) The Borrower shall have submitted to the Lender and the Lender’s Inspector
such information as may be requested by the Lender or the Lender’s Inspector to
verify the Development costs which are to be incurred in connection with the
Development. The Lender shall not be obligated to authorize disbursement of
Development Loan proceeds with respect to the Development for an amount in
excess of the Development costs to be incurred in connection therewith as
verified by the Lender or the Lender’s Inspector pursuant to the provisions of
the preceding sentence. The funding of each draw request is subject to an
inspection and approval by the Lender’s Inspector.

(c) The Development Loan proceeds will be advanced in installments as the
Development progresses in accordance with the terms of this Agreement to finance
the Development in accordance with the Plans and Specifications, but no more
often than once monthly, provided that the Lender is satisfied that the amounts
available under the Development Loan will be sufficient to complete the work and
pay or provide for all reasonably anticipated Development costs through the
required Development completion date under the Development Schedule. In the
event the Lender determines that the amounts available under the Development
Loan, together with any additional cash provided by the Borrower to the Lender,
if any, is insufficient to complete the Development in such manner as the Lender
may require, the Borrower shall provide such funds necessary to complete the
Development. Except for advances for materials and supplies to be delivered to
the Property, as to which no retainage will be required, advances of the
Development Loan shall be subject to withholding of retainage in the amount of
ten percent (10%) of direct Development costs approved by the Lender or the
Lender’s Inspector, and at the Lender’s discretion of labor and materials
brought into the Development and eligible for payment on a trade payable basis.

 

12



--------------------------------------------------------------------------------

(d) Advances of the Development Loan shall be conditioned upon the Lender’s
receipt of (i) written certification by parties approved by the Lender that the
work which is the basis of the requested advance was completed in accordance
with the approved Plans and Specifications and within the cost estimates
approved by the Lender (or such adjustments of cost estimates of line items as
shall be required and approved by the Lender, provided that sufficient funds to
complete the Development will be available under such adjusted estimates), to
the satisfaction of the Lender, and (ii) evidence that at that time all
necessary certificates required to be obtained from any board, agency or
department (government or otherwise) have been obtained, and (iii) written
certification by the Phase II Engineer and any other environmental engineer or
consultant retained by the Lender that the work which is the basis of the
requested advance has been performed in compliance with the recommendations in
the Phase II Report and any Additional Recommendations. All documents required
to be submitted to the Lender as a condition of each disbursement shall be on
standard AIA forms and shall be furnished to the Lender at the Lender’s address
set forth in this Agreement. The Lender shall have at least ten (10) business
days after receipt of the foregoing documentation prior to funding an approved
advance.

(e) The Lender shall have received a notice of title continuation or an
endorsement to the title insurance policy with respect to the Property
theretofore delivered to the Lender, showing that since the last preceding
advance, there has been no change in the status of title and no other exception
not theretofore approved by the Lender, which endorsement shall have the effect
of advancing the effective date of the policy to the date of the advance then
being made and increasing the coverage of the policy by an amount equal to the
advance then being made, if the policy does not by its terms provide
automatically for such an increase.

(f) Before making the first advance of Development Loan Proceeds, the Borrower
shall have provided to the Lender satisfactory documentary evidence that (i) the
general contractor has obtained a Basic Business License from the District of
Columbia and such license is in effect, and (ii) the landfill facility at
Lorton, Virginia or another appropriate facility has agreed to accept for
disposal all of the fill material identified in the Phase II Report as
recommended to be disposed of off-site.

(g) Before making the first advance of Development Loan Proceeds for Development
of Phase II, the Borrower shall have acquired fee simple title to the following
(the “Exchange Parcels”: (i) the triangular parcel between lots 38 and 42 that
would complete lot 42 as a rectangle, and (ii) the triangular parcel between
lots 23 and 45 that would complete lot 45 as a rectangle, as the Exchange
Parcels are shown on that certain ALTA/ACSM Land Title Survey of the Property
prepared by Dewberry (the “Dewberry Survey”). The Borrower shall provide the
Lender with thirty (30) days advance notice of its closing on the acquisition of
the Exchange Parcels. In connection with such closing, the Borrower shall
execute and deliver such instruments of modification to this Agreement and the
Loan Documents as the Lender may require in order to spread the Lender’s liens
and security interests to include the Exchange Parcels, a revised survey shall
be delivered to the Lender, and the Lender’s loan policy of title insurance
shall be endorsed to include the Exchange Parcels. All provisions of the loan
documents, including without limitation the Environmental Indemnity and all
insurance requirements, shall apply to the Exchange Parcels immediately upon
their acquisition by the Borrower.

(h) Before making any advance of Development Loan proceeds, the Lender may
require the Borrower to obtain from any contractor or materialmen it may engage
in connection with the Development, acknowledgements of payment and releases of
liens and rights to claim liens, if applicable, down to the date of the last
preceding advance and concurrently with the final advance. All such
acknowledgements and releases shall be in form and substance satisfactory to the
Lender.

 

13



--------------------------------------------------------------------------------

(i) The Lender shall not be obligated to make the final advance of Development
Loan proceeds hereunder with respect to each Phase, which shall include the
retainage described above, unless (i) the Lender’s Inspector has certified to
the Lender on standard AIA forms that the work is complete; (ii) the Lender has
received evidence satisfactory to it that all work requiring inspection by
governmental or regulatory authorities having or claiming jurisdiction has been
duly inspected and approved by such authorities and by any rating or inspection
organization, bureau, association, or office having or claiming jurisdiction;
(iii) that completion of the Development for the applicable Phase has occurred
free and clear of all mechanics’ or materialmen’s liens and any bills or claims
for labor, materials and services in connection with the completion of the
Development; and (iv) certificates from the Borrower’s architect, engineer
and/or contractor, and, if required, from the Lender’s Inspector, certifying
that the Development for the Phase has been completed in accordance with, and as
completed comply with, the Plans and Specifications and all laws and
governmental requirements. All fees and costs of the Lender’s Inspector shall be
paid by the Borrower.

(j) The Lender shall not be obligated to make any advances of Development Loan
proceeds hereunder unless, in the reasonable judgment of the Lender, all work
completed at the time of the application for advance has been performed in a
good and workmanlike manner, and all materials and fixtures usually furnished
and installed at that stage of the development have been furnished and
installed, and no default which has not been cured has occurred under this
Agreement or any of the documents evidencing, securing or guaranteeing the
Development Loan.

5.4 Conditions Precedent to Advances of Construction Loan. In addition to any
other conditions stated in this Agreement, the following conditions related to
Construction of Units must be satisfied prior to any disbursements under the
Construction Loan and all of the following matters shall have been approved by
the Lender.

(a) Permits. Copies of any and all building and similar permits required in
connection with the Construction for each Single Family Lot or Townhouse Lot
upon which a Unit is to be constructed, together with such evidence as the
Lender may require to the effect that all fees for such permits have been paid.
Satisfactory evidence shall be submitted to the Lender that all governmental
approvals necessary for the Construction have been obtained. The Lender shall
also receive satisfactory evidence that all applicable safety, ecological and
environmental laws and any other codes or regulations affecting the Construction
and/or proposed use of the Property have been complied with.

(b) Division of Lots. With respect to any interior lots that do not have
frontage on a public street and accordingly are not eligible for subdivision
into record lots pursuant to applicable subdivision laws and regulations of the
District of Columbia, division of those lots into separate tax lots in
accordance with the requirements of the D.C. Office of Tax and Revenue (“OTR”)
pursuant to an Application for Division of Lots based upon metes and bounds
descriptions. Prior to any advance under the Construction Loan for any Unit that
is not a record lot under the Subdivision Plat, the Borrower shall have
satisfied all applicable legal requirements to create such lot as an individual
lot that may lawfully be separately conveyed.

(c) Plans and Specifications. Two (2) sets of complete copies of the final Plans
and Specifications for the Construction, which Plans and Specifications shall be
satisfactory to the Lender in all respects. The Lender’s review of the Plans and
Specifications is solely for the benefit of the Lender, and the Lender’s
approval thereof shall not be deemed in any respect to be a representation or
warranty, expressed or implied, that the Construction will be sound, have a
value of any particular magnitude or otherwise satisfy a particular standard.
Prior to any advances for hard costs, the Borrower shall furnish the Lender with
copies of the District-approved stamped Plans, together with such evidence as
the Lender may require to the effect that such Plans and Specifications have
been approved by all governmental and quasi-governmental authorities having or
claiming jurisdiction, and together with a final Construction Budget which must
be satisfactory to the Lender in its discretion.

 

14



--------------------------------------------------------------------------------

(d) Trade Payment Breakdown. A breakdown of total development costs, which shall
include a draw schedule (the “Construction Budget”) containing reasonable
details of amounts anticipated to be payable for each category of work to be
performed and materials to be supplied in connection with the Construction, and
a projected schedule for the progress of the Construction in each Phase, all in
such form and containing such details as the Lender shall require. The parties
shall have agreed on the Unit Costs Budget and have attached the approved Unit
Costs Budget to this Agreement as Exhibit B. Any change orders shall be subject
to the Lender’s prior approval. No hard costs shall be advanced under the
Construction Loan until such time as the Construction Budget has been approved
by the Lender in its sole discretion. The Borrower may, from time to time,
request reallocation of amounts in the Construction Budget based upon such
reasonable supporting documentation justifying such reallocation as may be
approved by the Lender; any such reallocation shall be subject to the Lender’s
approval in its sole discretion.

(e) Construction Schedule. A projected Schedule (“Construction Schedule”) for
the progress of Construction of Units in each Phase and a projection of cash
flow for each Phase, each in such form and containing such details as the Lender
shall require. The Borrower shall be required to diligently pursue and proceed
with Construction of Units in accordance with the Construction Schedule to
completion. No more than twelve (12) Townhouse Units and six (6) Single Family
Units may be under Construction at any one time. Any Unit as to which
Construction has commenced within the Loan term must be completed prior to
Maturity, and commence of construction of any Units within four (4) months prior
to Maturity shall be prohibited. The Construction Schedule shall be consistent
with the foregoing. Failure of the Borrower to meet the requirements of the
Construction Schedule shall constitute an Event of Default under this Agreement.

(f) General Contractor. All contracts for Construction of Units shall be subject
to the Lender’s approval. The Construction contract shall be assigned to the
Lender effective on a default under any of the Loan Documents. The general
contractor shall consent to such assignment and agree, in the event of any such
default, to continue performance of the contract for the Lender, if the Lender
so requests. Comstock Homes of Washington, L.C., an affiliate of the Guarantor,
is hereby approved as the general contractor for Construction of Units. Prior to
any advances for Construction costs for any Unit, the Borrower shall furnish the
Lender with a copy of the contractor’s license for that portion of the
Construction. The Borrower shall also furnish the Lender with copies of licenses
for all major subcontractors.

(g) Architect’s and Engineer’s Certificate. The architect and the engineer for
the Construction shall be subject to the Lender’s approval. In addition, the
contracts with the architect and the engineer shall be subject to the Lender’s
approval. A certificate from the architect and/or project engineer will be
required to the effect that the Construction of the Units being built, if
completed in accordance with the Plans and Specifications, will comply with all
federal, state, District and local laws, statutes, ordinances, codes,
regulations, rules or other laws applicable to the Construction of the
applicable Unit (“Applicable Laws”). Prior to any advances for Construction
costs, the Borrower shall furnish the Lender with a copy of the engineer’s
license and the architect’s license.

(h) Lender’s Construction Consultant. The Plans and Specifications, Construction
Budget, Construction Schedule and any and all other Construction documents
requested by the Lender and/or its Construction consultant (the “Lender’s
Inspector”), shall be subject to approval by the Lender and the Lender’s
Inspector. All draw requests shall be submitted to the Lender and the Lender’s
Inspector for review and approval. The Borrower shall be responsible for payment
of all of the Lender’s Inspector’s fees.

 

15



--------------------------------------------------------------------------------

5.5 Provisions Governing Disbursements of Construction Loan. Disbursements of
the Construction Loan shall be governed by the following provisions:

(a) The Construction of all Units shall be performed by the Borrower in strict
accordance with all applicable (whether present or future) laws, ordinances,
codes, rules, regulations, requirements and orders of any governmental or
regulatory authority having or claiming jurisdiction. Construction of Units
shall be completed in a manner so as not to encroach upon any easement or
right-of-way, or upon the land of others. Construction of each Unit shall be
wholly within all applicable building restriction lines and set-backs, however
established, and shall be in strict accordance with all applicable use or other
restrictions and the provisions of any prior declarations, covenants,
conditions, restrictions and zoning ordinances and regulations.

(b) The Borrower shall have submitted to the Lender and the Lender’s Inspector
such information as may be requested by the Lender or the Lender’s Inspector to
verify the Construction costs which are to be incurred in connection with
Construction. The Lender shall not be obligated to authorize disbursement of
Construction Loan proceeds with respect to Construction of any Unit for an
amount in excess of the Construction costs to be incurred in connection
therewith as verified by the Lender or the Lender’s Inspector pursuant to the
provisions of the preceding sentence. The funding of each draw request is
subject to an inspection and approval by the Lender’s Inspector.

(c) The Construction Loan proceeds will be advanced in installments as the
Construction progresses in accordance with the terms of this Agreement to
finance the Construction of Units in accordance with the Plans and
Specifications, but no more often than once monthly, provided that the Lender is
satisfied that the amounts available under the Construction Loan will be
sufficient to complete the work and pay or provide for all reasonably
anticipated Construction costs through the required Construction completion date
under the Construction Schedule. In the event the Lender determines that the
amounts available under the Construction Loan, together with any additional cash
provided by the Borrower to the Lender, if any, is insufficient to complete the
Construction in such manner as the Lender may require, the Borrower shall
provide such funds necessary to complete Construction. Advances shall be subject
to withholding of retainage in the amount of ten percent (10%) of direct
Construction costs approved by the Lender or the Lender’s Inspector, and at the
Lender’s discretion of labor and materials brought into the Construction site
and eligible for payment on a trade payable basis.

(d) Each advance shall be conditioned upon the Lender’s receipt of (i) written
certification by parties approved by the Lender that the work which is the basis
of the requested advance was completed in accordance with the approved Plans and
Specifications and within the cost estimates approved by the Lender (or such
adjustments of cost estimates of line items as shall be required and approved by
the Lender, provided that sufficient funds to complete the Construction will be
available under such adjusted estimates), to the satisfaction of the Lender, and
(ii) that at that time all necessary certificates required to be obtained from
any board, agency or department (government or otherwise) have been obtained.
All documents required to be submitted to the Lender as a condition of each
disbursement shall be on standard AIA forms and shall be furnished to the Lender
at the Lender’s address set forth in this Agreement. The Lender shall have at
least ten (10) business days after receipt of the foregoing documentation prior
to funding an approved advance.

(e) With respect to Townhouse Lots, at such time as the footings for the
foundation of each “Stick” (hereinafter defined) have been installed, the Lender
shall have received a “wall check” or “foundation” survey of that stick that
meets the Lender’s survey requirements and that shows that (i) all new
construction is

 

16



--------------------------------------------------------------------------------

within the boundary lines of the applicable Townhouse Lot and is in compliance
with all applicable setback, location and area requirements of all applicable
governmental approvals, and (ii) there is no change in condition which could
adversely affect the applicable Unit. For purposes of this Agreement, a “Stick”
means a building containing contiguous Townhouse Units constructed on a single,
shared foundation.

(f) With respect to Single Family Lots, at such time as the footings for the
foundation of the Unit have been installed, the Lender shall have received a
‘wall check” or “foundation” survey of that Unit that meets the Lender’s survey
requirements and that shows that (i) all new construction is within the boundary
lines of the applicable Single Family Lot and is in compliance with all
applicable setback, location and area requirements of all applicable
governmental approvals, and (ii) there is no change in condition which could
adversely affect the applicable Unit.

(g) The Lender shall have received a notice of title continuation or an
endorsement to the title insurance policy with respect to the Property
theretofore delivered to the Lender, showing that since the last preceding
advance, there has been no change in the status of title and no other exception
not theretofore approved by the Lender, which endorsement shall have the effect
of advancing the effective date of the policy to the date of the advance then
being made and increasing the coverage of the policy by an amount equal to the
advance then being made, if the policy does not by its terms provide
automatically for such an increase.

(h) Before making any advance of Construction Loan proceeds, the Lender may
require the Borrower to obtain from any contractor or materialmen it may engage
in connection with the Construction of any Unit, acknowledgements of payment and
releases of liens and rights to claim liens, if applicable, down to the date of
the last preceding advance and concurrently with the final advance. All such
acknowledgements and releases shall be in form and substance satisfactory to the
Lender.

(i) No advances will be made for building materials or furnishings that have not
yet been incorporated into the Unit(s) (“Stored Materials”) unless (a) the
Borrower has good title to the Stored Materials and has furnished satisfactory
evidence of such title to the Lender, (b) the Stored Materials are components in
a form ready for incorporation into the applicable Unit(s) and will be so
incorporated within a period of forty-five (45) days from the date of the
advance for the Stored Materials, (c) the Stored Materials are in the Borrower’s
possession and are satisfactorily stored on the Property or at such other
location as the Lender may approve, in each case with adequate safeguards to
prevent commingling with materials for other projects, (d) the Stored Materials
are protected and insured against loss, theft and damage in a manner and amount
satisfactory to the Lender and the Lender has received Certificates of Insurance
reflecting Borrower as an additional insured and owner of the Stored Materials,
(e) the Stored Materials have been paid for in full or will be paid for in full
from the funds to be advanced, (f) the lender has or will have upon the payment
for the Stored Materials from the advanced funds a perfected, first priority
security interest in the Stored Materials, (g) all lien rights and claims of the
supplier have been released or will be released upon payment with the advanced
funds, and (h) following the advance for the Stored Materials, the aggregate
amount of advances for Stored Materials that have not yet been incorporated into
the Construction will not exceed Ten Thousand Dollars ($10,000.00) per Unit that
is then under Construction.

(j) The Lender shall not be obligated to make the final advance of Construction
Loan proceeds hereunder with respect to any Unit, which shall include the
retainage described above, unless (i) the Lender’s Inspector has certified to
the Lender on standard AIA forms that the work is complete (except for punch
list items which the Lender may approve and for which Lender may retain 150% of
the cost of correction) in accordance with the Plans and Specifications;
(ii) the Lender has received evidence satisfactory to it that all work requiring
inspection by governmental or regulatory authorities having or claiming
jurisdiction has been duly

 

17



--------------------------------------------------------------------------------

inspected and approved by such authorities and by any rating or inspection
organization, bureau, association, or office having or claiming jurisdiction;
(iii) that completion of Construction of the Unit has occurred free and clear of
all mechanics’ or materialmen’s liens and any bills or claims for labor,
materials and services; (iv) certificates from the Borrower’s architect,
engineer and/or contractor, and, if required, from the Lender’s Inspector,
certifying that Construction of the Unit has been completed in accordance with,
and as completed comply with, the Plans and Specifications and all laws and
governmental requirements; and (v) a certificate of occupancy or residential use
permit shall have been validly issued by the District of Columbia to allow
lawful residential occupancy of the completed Unit. All fees and costs of the
Lender’s Inspector shall be paid by the Borrower.

(k) The Lender shall not be obligated to make any advances of Construction Loan
proceeds hereunder unless, in the reasonable judgment of the Lender, all work
completed at the time of the application for advance has been performed in a
good and workmanlike manner, and all materials and fixtures usually furnished
and installed at that stage of the development have been furnished and
installed, and no default which has not been cured has occurred under this
Agreement or any of the documents evidencing, securing or guaranteeing the
Construction Loan.

(l) During default after expiration of any applicable cure period hereunder, the
Lender, at its option, may make any and all advances, or any part thereof,
directly to the general contractor or subcontractors against requisitions for
payment under the general contractor’s contract or the respective contracts or
subcontracts, as the case may be; the execution of this Agreement by the
Borrower shall and does constitute an irrevocable direction and authorization to
so advance funds, and such funds shall be added to the principal balance of the
Construction Loan, shall bear interest as set forth in the Construction Loan
Note and shall be secured by the Deed of Trust. All payments made pursuant to
the foregoing shall be made within the scope of the respective contracts.

SECTION SIX

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to extend credit to the Borrower, the Borrower and
the Guarantor each make the following representations and warranties as to
itself:

6.1 Organization. The Borrower and each entity comprising the Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia and is duly qualified as a
foreign limited liability company and in good standing under the laws of each
other jurisdiction in which such qualification is required. The Guarantor
represents and warrants that it is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified as a foreign corporation and in good standing under the laws of
each other jurisdiction in which such qualification is required.

6.2 Execution and Delivery. The Borrower and each entity comprising the Borrower
has the power, and has taken all of the necessary actions, to execute and
deliver and perform its obligations under the Loan Documents, and the Loan
Documents, when executed and delivered, will be binding obligations of each such
entity enforceable in accordance with their respective terms.

6.3 Power. Each of the Borrower and each entity comprising the Borrower has the
power and authority to own its properties and to carry on its business as now
being conducted.

6.4 Financial Statements. Al financial statements and information delivered to
the Lender are correct and complete in all material respects and present fairly
the financial conditions, and reflect all known liabilities, contingent and
otherwise, of the Borrower and the Guarantor as of the dates of such statements
and information, and since such dates no material adverse change in the assets,
liabilities, financial condition, business or operations of the Borrower or the
Guarantor has occurred.

 

18



--------------------------------------------------------------------------------

6.5 Taxes. All tax returns and reports of the Borrower and the Guarantor
required by law to be filed have been duly filed, and all taxes, assessments,
other governmental charges or levies (other than those presently payable without
penalty or interest and those that are being contested in good faith in
appropriate proceedings) upon the Borrower and/or the Guarantor and upon any of
their respective properties, assets, income or franchises, that are due and
payable have been paid.

6.6 Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Borrower or the Guarantor, threatened against or affecting the
Borrower or the Guarantor that, either in any case or in the aggregate, may
result in any material adverse change in the business, properties or assets or
in the condition, financial or otherwise, of the Borrower or the Guarantor, or
that may result in any material liability on the part of the Borrower or the
Guarantor that would materially and adversely affect the ability of the Borrower
or the Guarantor to perform its and/or their obligations under the Loan
Documents, or that questions the validity of any of the Loan Documents or any
action taken or to be taken in connection with the Loan Documents.

6.7 No Breach. The execution and delivery of the Loan Documents, and compliance
with the provisions of the Loan Documents, will not conflict with or violate any
provisions of law or conflict with, result in a breach of, or constitute a
default under, the organizational documents of the Borrower, or any judgment,
order or decree binding on the Borrower, or any other agreements to which the
Borrower is a party.

6.8 No Defaults. To the best of the Borrower’s knowledge, the Borrower is not in
default with respect to any debt, direct or indirect, upon or as to which the
Borrower has any liability or obligation.

6.9 Compliance. The Borrower is in compliance in all material respects with all
applicable laws and regulations, including, without limitation, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

6.10 Approvals. No authorizations, approvals or consents of, and no filings and
registrations with, any governmental or regulatory authority or agency, are
necessary for the execution, delivery or performance of the Loan Documents by
the Borrower.

6.11 Title to Assets. The Borrower has good and marketable title to all of its
assets, subject only to the liens and security interests permitted by this
Agreement.

6.12 Use of Proceeds. The proceeds of the Loans shall be used only for the
purposes described in this Agreement. The proceeds of the Loans shall not be
used to purchase or carry any margin stock, as such term is define din
Regulation U of the Board of Governors of the Federal Reserve System.

SECTION SEVEN

COVENANTS OF BORROWER AND GUARANTOR

In consideration of credit extended or to be extended by the Lender, the
Borrower covenants and agrees as follows:

7.1 Financial Information. The Borrower and the Guarantor shall each deliver to
the Lender: (i) with respect to the Borrower, each year within ninety (90) days
after the close of its fiscal year, financial statements prepared in accordance
with standard accounting principles consistently applied, certified as true and
correct by an officer of each such entity; (ii) with respect to the Guarantor,
each year within ninety (90) days after the close of its fiscal year, audited
financial statements; (iii) each year within thirty (30) days after filing, a
copy of each such entity’s federal income tax return and all schedules thereto,
provided that in the event of such extension such entity shall provide the
Lender with a copy of the federal income tax return and all schedules thereto
within thirty (30) days of the filing of same with the Internal Revenue
Services, and (iv) promptly upon the Lender’s request, such

 

19



--------------------------------------------------------------------------------

financial and other information as the Lender reasonably may require from time
to time. All financial statements shall be in such reasonable detail and shall
be accompanied by such certificates of the Borrower or the Guarantor, as
applicable, as may reasonably be required by the Lender.

7.2 Taxes. All tax returns and reports of the Borrower required by law to be
filed have been duly filed, and all taxes, assessments, other governmental
charges or levies (other than those presently payable without penalty or
interest and those that are being contested in good faith in appropriate
proceedings) upon the Borrower and upon the Borrower’s properties, assets,
income or franchises, that are due and payable, have been paid.

7.3 Compliance with Laws. The Borrower shall comply with all applicable laws and
regulations including, without limitation, ERISA.

7.4 Maintain Existence. The Borrower and each entity comprising the Borrower,
and the Guarantor, shall maintain its existence in good standing, maintain and
keep its properties in good condition (ordinary wear and tear excepted),
maintain adequate insurance for all of its properties with financially sound and
reputable insurers. The Borrower shall remain in the same line of business as it
is on the date of this Agreement and shall not enter into any new lines of
business without the prior written consent of the Lender.

7.5 Notices. As soon as it has actual knowledge, the Borrower shall notify the
Lender of the institution or threat of any material litigation or condemnation
or administrative proceeding of any nature involving the Borrower.

7.6 Books and Records. The Borrower shall maintain complete and accurate books
of account and records. The principal books of account and records shall be kept
and maintained at 1886 Metro Center Drive, 4th Floor, Reston, VA 10190. The
Borrower shall not remove such books of account and records without giving the
Lender at least thirty (30) days prior written notice. The Borrower, upon
reasonable notice from the Lender, shall permit the Lender, or any officer,
employee or agent designated by the Lender, to examine the books of account and
records maintained by the Borrower, and agree that the Lender or such officer,
employee or agent may audit and verify the books and records. The Borrower shall
reimburse the Lender for any reasonable expenses incurred by the Lender in
connection with any such audits. All accounting records and financial reports
furnished to the Lender by the Borrower and the Guarantor pursuant to this
Agreement shall be maintained and prepared in accordance with GAAP.

7.7 Liens. The Borrower shall not create, incur, assume or permit to exist any
mortgage, deed of trust, assignment, pledge, lien, security interest, charge or
encumbrance, including, without limitation, the right of a vendor or under a
conditional sale contract or the lessor under a capitalized lease (collectively,
(“Liens”) of any kind or nature in or upon any of the asset of the Borrower
except:

 

  (a) Liens created or deposits made that are incidental to the conduct of the
business of the Borrower, that are not incurred in connection with any borrowing
or the obtaining of any credit and that do not and will not interfere with the
use by the Borrower of any of its assets in the normal course of its business or
materially impair the value of such assets for the purpose of such business; and

 

  (b) Liens securing the Indebtedness.

7.8 Debt. Except as provided above in Section 3.9, without the prior written
consent of the Lender, the Borrower shall not incur or permit to exist any debt
for borrowed funds, the deferred purchase price of goods or services or
capitalized lease obligations, except for (a) trade debt incurred in the
ordinary course of business, and (b) the Indebtedness.

7.9 Contingent Liabilities. Without the prior written consent of the Lender,
neither the Borrower nor the Guarantor shall guarantee, endorse, become
contingently liable upon or assume the obligation of any person, or permit any
such contingent liability to exist, except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business.

 

20



--------------------------------------------------------------------------------

7.10 Sale of Assets. Without the prior written consent of the Lender, the
Borrower shall not sell, lease, assign or otherwise dispose of any of its assets
except for (a) sales in the ordinary course of business including sales of Lots
and Units as approved by the Lender from time to time, (b) the disposition of
assets that are no longer needed or useful in its business, and (c) assets which
have been removed and replaced.

7.11 Mergers and Acquisitions. Without the prior written consent of the Lender,
the Borrower shall not merge or consolidate with, or acquire all or
substantially all of the assets, stock, partnership interests or other ownership
interests of, any other person.

7.12 Loans and Advances. Without the prior written consent of the Lender, the
Borrower shall not make any loan or advance to any affiliate, director, member,
manager, officer or employee of the Borrower, or any other person, except for
the creation of accounts receivable in the ordinary course of business on terms
that are no less favorable than would apply in an arms-length transaction.

7.13 Subsidiaries and Joint Ventures. Without the prior written consent of the
Lender, the Borrower shall not form any subsidiary, become a general or limited
partner in any partnership or become a party to a joint venture. If the Lender
grants its consent to the formation or acquisition of a subsidiary Borrower,
such entity shall cause each subsidiary to perform and observe all of the
covenants contained in this Agreement and the other Loan Documents.

7.14 Affiliates. Without the prior written consent of the Lender, the Borrower
shall not engage in business with any of its affiliates except in the ordinary
course of business and on terms that are no less favorable to the Borrower than
would apply in an arm’s length transaction.

7.15 Organization; Control and Management; Transfers. Until such time as the
Loans are fully repaid, there shall be no Transfer (hereinafter defined) of any
interest in the Borrower, nor any change in the Control (hereinafter defined) or
management of either the Borrower or the Guarantor, nor any Transfer of the
Property except for sales of Lots and Units in accordance with the terms of the
Loan Documents, without the Lender’s prior written consent. “Transfer” means any
assignment, pledge, conveyance, sale, transfer, mortgage, encumbrance, grant of
a security interest or other disposition, either directly or indirectly, in the
aggregate of fifty percent (50%) or more of the beneficial ownership interests
of an entity and the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled by” and “controlling” shall have the respective correlative meanings
thereto.

SECTION EIGHT

DEFAULT AND REMEDIES

8.1 Default. Each of the following shall constitute an “Event of Default” under
this Agreement:

(a) Failure to Pay. If: (i) the Borrower shall fail to pay any monthly payment
required under either of the Notes (“Monthly Payments”) when due thereunder or
(ii) the Borrower shall fail to pay any amount (other than the Monthly Payments)
as an when due under any of the Loan Documents;

(b) Failure to Give Notices. If the Borrower fails to give the Lender any notice
required by Section 7.5 of this Agreement within thirty (30) days after it has
actual knowledge of the event giving rise to the obligation to give such notice.

 

21



--------------------------------------------------------------------------------

(c) Failure to Permit Inspections. If the Borrower refuses to permit the Lender
to inspect its books and records in accordance with the provisions of
Section 7.6 or failure to permit the Lender to inspect the Property upon
reasonable advance notice.

(d) Failure to Observe Covenants. If the Borrower fails to perform or observe
any term, covenant, warranty or agreement contained in this Agreement or in the
other Loan Documents and such failure shall continue for a period of thirty
(30) days after written notice of such failure has been given to the Borrower by
the Lender; provided, however, if such default is not in the payment of any sum
due to the Lender hereunder, or was not the subject of an Event of Default for
which notice was previously provided, and provided the Borrower is diligently
pursuing the cure of such default , then the Borrower shall have an additional
sixty (60) days within which to cure such default prior to the Lender exercising
any right or remedy available hereunder, or at law or in equity.

(e) Defaults Under Loan Documents. If an Event of Default shall occur under
either of the Notes or any other Loan Document and shall not be cured within any
applicable grace period.

(f) Breach of Representation. Discovery by the Lender that any representation or
warranty made or deemed made by the Borrower in this Agreement or in any other
Loan Document or in any statement or representation made in any certificate,
report or opinion delivered pursuant to this Agreement or other Loan Document or
in connection with any borrowing under this Agreement by the Borrower or the
Guarantor or any member, manager, officer, agent, employee or director of the
Borrower or the Guarantor, was materially untrue when made or deemed to be made.

(g) Voluntary Bankruptcy. If the Borrower or the Guarantor makes an assignment
for the benefit of creditors, files a petition in bankruptcy, petitions or
applies to any tribunal for any receiver or any trustee of the Borrower or the
Guarantor or any substantial part of the property of the Borrower or the
Guarantor, or commences any proceeding relating to the Borrower or the Guarantor
under any reorganization, arrangement, composition, readjustment, liquidation or
dissolution law or statute of any jurisdiction, whether in effect now or after
this Agreement is executed.

(h) Involuntary Bankruptcy. If, within sixty (60) days after the filing of a
bankruptcy petition or the commencement of any proceeding against the Borrower
or the Guarantor seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statue, law or regulation, the proceeding shall not have been dismissed,
or, if within sixty (60) days, after the appointment, without the consent or
acquiescence of the Borrower or the Guarantor, of any trustee, receiver or
liquidator of any Borrower or all or any substantial part of the properties of
the Borrower o the Guarantor, the appointment shall not have been vacated.

(i) Cross Default. If, as a result of default, any present or future obligations
of the Borrower or the Guarantor or any affiliate of the Borrower or the
Guarantor to the Lender or any other creditor, whether due to acceleration
provisions or otherwise therein, are declared to be due and payable prior to the
expressed maturity of such obligations.

(j) Material Adverse Change. A material adverse change occurs in the financial
or business condition of the Borrower or the Guarantor.

(k) Judgment. If a judgment, attachment, garnishment or other process is entered
against the Borrower and is not vacated or bonded within sixty (60) days after
entry (or such shorter period of time as necessary in order to avoid attachment
or foreclosure), or if a judgment, attachment, garnishment or other process is
entered

 

22



--------------------------------------------------------------------------------

against the Guarantor that would materially affect the Guarantor’s ability to
perform its obligations under the Loan Documents, and such judgment, attachment,
garnishment or other process is not vacated or bonded with in sixty (60) day
after entry (or such shorter period of time as necessary in order to avoid
attachment or foreclosure).

(l) Dissolution. The dissolution, liquidation or termination of existence of the
Borrower or the Guarantor unless a substitute guarantor, satisfactory to the
Lender in its sole and absolute discretion, assumes all liability under the
Guaranty and Environmental Indemnity and executes any documents which the Lender
may reasonably require to implement such substitution, within sixty (60) days
after event of dissolution, liquidation or termination of existence.

(m) Change in Management/Control. A change in the management of or controlling
interest in the Borrower or the Guarantor without the prior written consent of
the Lender.

8.2 Remedies. Upon the occurrence of an Event of Default (a) the Lender, at its
option, by written notice to the Borrower, may declare all Indebtedness to the
Lender to be immediately due and payable, whether such Indebtedness was incurred
prior to, contemporaneous with or subsequent to the date of this Agreement and
whether represented in writing or otherwise, without presentment, demand,
protest or further notice of any kind, and (b) the Lender may exercise all
rights and remedies available to it under the Loan Documents and applicable law.
The Borrower agrees to pay all costs and expenses incurred by the Lender in
enforcing any obligation under this Agreement or the other Loan Documents,
including, without limitation, attorneys’ fees. No failure or delay by the
Lender in exercising any power or right will operate as a waiver of such power
or right, nor will any single or partial exercise of any power or right preclude
any other future exercise of such power or right, or the exercise of any other
power or right.

8.3 Borrower to Pay Fees and Charges. The Borrower shall pay all fees and
charges incurred in the procuring, making and enforcement of the Loans,
including without limitation the reasonable fees and disbursements of Lender’s
attorneys, charges for appraisals, the fee of Lender’s inspector and
construction consultant, fees and expenses relating to examination of title,
title insurance premiums, surveys, and mortgage recording, documentary, transfer
or other similar taxes and revenue stamps, loan extension fees, if any, and the
Lender’s fees for the Loans.

SECTION NINE

GENERAL PROVISIONS

9.1 Defined Terms. Each accounting term used in this Agreement, not otherwise
defined, shall have the meaning given to it under GAAP applied on a consistent
basis. The term “person” shall mean any individual partnership, corporation,
trust, joint venture, unincorporated association, governmental subdivision or
agency or any entity of any nature. The term “subsidiary” means, with respect to
any person, a corporation or other person of which shares of stock or other
ownership interest having ordinary voting power to elect a majority of the board
of directors or other managers of such corporation or person are at the time
owned, or the management of which it otherwise controlled, directly or
indirectly, through one or more intermediaries, by such person. The term
“affiliate” means, with respect to any specified person, any other person that,
directly or indirectly, controls or is controlled by, or is under common control
with, such specified person. All meanings assigned to defined terms in this
Agreement shall be applicable to the singular and plural forms of the terms
defined.

9.2 Notices. All notices, requests, demands and other communication with respect
hereto shall be in writing and shall be delivered by hand, prepaid by Federal
Express (or a comparable overnight delivery service), or sent by the United
States first-class mail, certified, postage prepaid, return receipt requested,
to the parties at their respective addresses set forth as follows:

If to the Lender, to:

EAGLEBANK

7815 Woodmont Avenue

Bethesda, MD 20814

Attn: Douglas Vigen, Senior Vice President

 

23



--------------------------------------------------------------------------------

With a copy to:

Friedlander Misler, PLLC

5335 Wisconsin Avenue, N.W., Suite 600

Washington, D.C. 20015

Attn: David Astrove, Esq.

If to the Borrower, to:

New Hampshire Ave. Ventures, LLC

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, VA 20190

Attn: Christopher Clemente

With a copy to:

New Hampshire Ave. Ventures, LLC

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, VA 20190

Attn: Jubal Thompson, Esq.

Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) on the business day after
the day on which it is delivered by hand, (c) on the business day after the day
on which it is properly delivered by Federal Express (or a comparable overnight
delivery service), or (d) on the third (3rd) business day after the day on which
it is deposited in the United States mail. Any party may change such party’s
address by notifying the other parties of the new address in any manner
permitted by this Section.

9.3 Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Lender and the Borrower and their respective successors, assigns,
personal representatives, executors and administrators, provided that the
Borrower may not assign or transfer its rights under this Agreement.

9.4 Entire Agreement. Except for the other Loan Documents expressly referred to
in this Agreement, this Agreement represents the entire agreement between the
Lender and the Borrower, supersedes all prior commitments and may be modified
only by an agreement in writing.

9.5 Survival. All agreements, covenants, representations and warranties made in
this Agreement and all other provisions of this Agreement will survive the
delivery of this Agreement and the other Loan Documents and the making of the
advances under this Agreement and will remain in full force and effect until the
obligations of the Borrower under this Agreement and the other Loan Documents
are indefeasibly satisfied.

9.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Maryland, without reference to conflict
of laws principles.

9.7 Headings. Section headings are for convenience of reference only and shall
not affect the interpretation of this Agreement.

 

24



--------------------------------------------------------------------------------

9.8 Participations. The Lender shall have the right to sell all or any part of
its rights under the Loan Documents, and the Borrower authorizes the Lender to
disclose to any prospective participant in the Loan any and all financial and
other information in the Lender’s possession concerning the Borrower or the
collateral for the Loans.

9.9 No Third Party Beneficiary. The parties do not intend the benefits of this
Agreement or any other Loan Document to inure to any third party.

9.10 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE LENDER
AND THE BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY BASED ON, ARISING OUT OF OR UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

9.11 Waiver. The rights of the Lender under this Agreement and the other Loan
Documents shall be in addition to all other rights provided by law. No waiver of
any provision of this Agreement, or any other Loan Document, shall be effective
unless in writing, and no waiver shall extend beyond the particular purpose
involved. No waiver in any one case shall require the Lender to give any
subsequent waivers.

9.12 Severability. If any provision of this Agreement or any other Loan Document
is held to be void, invalid, illegal or unenforceable in any respect, such
provision shall be fully severable and this Agreement or the applicable Loan
Document shall be construed as if the void, invalid, illegal or unenforceable
provision were not included in this Agreement or in such Loan Document.

9.13 No Setoffs. With respect to a monetary default claimed by the Lender under
the Loan Documents, no setoff, claim, counterclaim, reduction or diminution of
any obligation or defense of any kind or nature that the Borrower has or may
have against the Lender (other than the defenses of payment, the Lender’s gross
negligence or willful misconduct) shall be available against the Lender in any
action, suit or proceeding brought by the Lender to enforce this Agreement or
any other Loan Document. The foregoing shall not be construed as a waiver by the
Borrower of any such rights or claims against the Lender, but any recovery upon
any such rights or claims shall be had from the Lender separately, it being the
intent of this Agreement and the other Loan Documents that the Borrower shall be
obligated to pay, absolutely and unconditionally, all amounts due under this
Agreement and the other Loan Documents.

9.14 No Merger. The Borrower and the Lender expressly agree that the Borrower’s
agreement and obligation to pay the Lender’s reasonable attorneys’ fees and
costs, and all other litigation expenses, shall not be merged into any judgment
obtained by the Lender, but shall survive the same and shall not be extinguished
by any monetary judgment. It is the express intent of the parties hereto that
all post-judgment collection fees and expenses (including reasonable attorneys’
fees and costs) shall survive entry of a final judgment and shall be collectible
by the Lender against the Borrower from time to time following entry of any
final judgment obtained by the Lender against the Borrower.

9.15. Counterparts. This Agreement may be executed for the convenience of the
parties in several counterparts, which are in all respects similar and each of
which is to be deemed to be complete in and of itself, and any one of which may
be introduced in evidence or used for any other purpose with the production of
the other counterparts thereof.

9.16 Consent to Jurisdiction. The Borrower irrevocably submits to jurisdiction
of any state or federal court sitting in the Commonwealth of Virginia or the
State of Maryland over any suit, action or proceeding arising out of or relating
to this Agreement, the Notes or any other Loan Documents. The undersigned
irrevocably waives, to the fullest extent permitted by law, any objection that
the undersigned may now or hereafter have to the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such court shall be conclusive and binding and may
be enforced in any court in which the undersigned is subject to jurisdiction by
a suit upon such judgment provided that service of process is effected as
provided herein or as otherwise permitted by applicable law.

 

25



--------------------------------------------------------------------------------

9.17 Service of Process. The Borrower hereby consents to process being served in
any suit, action or proceeding instituted in the Commonwealth of Virginia or the
State of Maryland in connection with the Loans by (i) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to the
Borrower at the address set forth in the Notices section of this Agreement and
(ii) serving a copy thereof upon the Borrower’s registered agent for service of
process. The undersigned irrevocably agrees that such service shall be deemed to
be service of process upon the undersigned in any such suit, action or
proceeding. Nothing in this Agreement shall affect the right of the Lender
otherwise to bring proceedings against the undersigned in the courts of any
jurisdiction or jurisdictions.

9.18 Exhibits. All exhibits referred to herein as attached hereto are
incorporated in full by reference as though fully set forth in this Agreement.
The Exhibits are:

 

Exhibit A:    Legal Description of the Property Exhibit A-1:    Phasing Exhibit
B:    Unit Costs Budget Exhibit C:    Carve Out Obligations Exhibit D:   
Reserved

[SIGNATURES ON FOLLOWING PAGES]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
executed in their respective names by duly authorized representatives as of the
day and year first above written. The Guarantor joins herein to consent and
agree to the terms, conditions, provisions and covenants of those sections of
this Agreement that address a covenant or obligation of the Guarantor.

 

WITNESS:     BORROWER:       NEW HAMPSHIRE AVE. VENTURES, LLC, a Virginia
limited liability company       By:   COMSTOCK VENTURES XVI, L.C., a Virginia
limited liability company         By:   Comstock Holding Companies, Inc., a
Delaware corporation, Its Manager

 

          Print Name:  

 

                    By:  

 

            Christopher D. Clemente             Chief Executive Officer

[SEAL]

COMMONWEALTH OF VIRGINIA

COUNTY OF                     , ss:

I,                     , a Notary Public in and for the aforesaid jurisdiction,
do hereby certify that Christopher D. Clemente personally appeared before me in
said jurisdiction and acknowledged that he is the Chief Executive Officer of
Comstock Holding Companies, Inc., which is the Manager of Comstock Ventures XVI,
L.C., a Virginia limited liability company, which is the Manager of New
Hampshire Ave. Ventures, LLC, a Virginia limited liability company, party to the
foregoing instrument, and that the same is his act and deed and the act and deed
of said New Hampshire Ave. Ventures, LLC.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of
            , 2012.

 

     

 

      Notary Public [SEAL]       My Commission expires:                     .  
    Notary Registration No.                       .       GUARANTOR: Witness:  
          COMSTOCK HOLDING COMPANIES, INC., a Delaware corporation

 

      Print Name:               By:  

 

        Christopher D. Clemente         Chief Executive Officer

 

27



--------------------------------------------------------------------------------

COMMONWEALTH OF VIRGINIA

COUNTY OF                     , ss:

I,                     , a Notary Public in and for the aforesaid jurisdiction,
do hereby certify that Christopher D. Clemente personally appeared before me in
said jurisdiction and acknowledged that he is the Chief Executive Officer of
Comstock Holding Companies, Inc., a Delaware corporation, party to the foregoing
instrument, and that the same is his act and deed and the act and deed of said
Comstock Holding Companies, Inc..

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of
            , 2012.

 

   

 

    Notary Public [SEAL]     My Commission expires:                     .    
Notary Registration No.                       .

 

28



--------------------------------------------------------------------------------

    LENDER: Witness:           EAGLEBANK

 

    Print Name:           By:  

 

      Douglas Vigen       Senior Vice President

[SEAL]

COMMONWEALTH OF VIRGINIA

COUNTY OF                     , ss:

I,                     , a Notary Public in and for the aforesaid jurisdiction,
do hereby certify that Douglas Vigen personally appeared before me in said
jurisdiction and acknowledged that he a Senior Vice President of EAGLEBANK; that
he has been duly authorized to execute and deliver the foregoing instrument for
the purposes therein contained and that the same is his act and deed; that the
seal affixed to said instrument is such corporate seal and that it was so
affixed by order of the Board of Directors of said Bank; and that he signed his
name thereon by like order.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this      day of
            , 2012.

 

   

 

    Notary Public [SEAL]     My Commission expires:                     .    
Notary Registration No.                       .

 

29



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Property

Tract 1:

Lots 42-67 in Square 3719 as shown on Plat of Subdivision recorded among the
records of the District of Columbia Office of the Surveyor in Subdivision Book
206 at Page 117.

Lot OF-40 in Square 3719 as shown on Plat of Subdivision recorded among the
records of the District of Columbia Office of the Surveyor in Subdivision Book
206 at page 117, also known as Lots 860 thru 870, Lots 872 thru 889 and Lot 891
in Square 3719, (previously known as Lot 40, Square 3719) as shown on Assessment
and Taxation Plat 3855-T, among the records of the District of Columbia Office
of the Surveyor.

Together with those certain easements which benefit the above property as set
forth the Easement and Maintenance Agreement recorded as Instrument
No. 2012028660.

Together with those easements which benefit the above property as set forth in
the Temporary Grading & Construction Easement Agreement recorded as Instrument
No. 2012028661.

Note: Said property being known for assessment and taxation purposes as Square
3719, Lots 859-891

Tract 2:

Parts of Lots One (1) and Two (2) on a plat of survey of a subdivision of a
tract of land know as part of the original tract of “CHILLUM CASTLE MANOR”, made
by B.F. Martin from plat of survey by George MacCloud, the same being part of
the farm of the late Henry Martin, described in proceedings in District Court
Case No. 2944 in the District Court of the United States for the District of
Columbia as follows:

Beginning with the Southwesterly line of Chillum Place at its intersection with
Peabody Street along said Chillum Place, North 36 degrees 52’ 40” West 74.70
feet, thence leaving said Chillum Place and running South 34 degrees 34’ West 72
feet more or less, to the intersection of Peabody Street; thence along the
Westerly side of Peabody Street in a Southern direction 86 feet more or less to
its intersection with Chillum Place being the point of beginning of said Parcel
(formerly know as Part of Parcel 126/11)

Note: Said property being now known for assessment and taxation purposes as
parcel 126/24.

Tract 3:

Lots 128, 129 and 130, Square 3714, as show on Plat of Subdivision recorded
among the records of the District of Columbia Office of the Surveyor in
Subdivision Book 206 at Page 126.

Note: Said property being known for assessment and taxation purposes as Square
3714, Lots 125, 126 and 127

 

30



--------------------------------------------------------------------------------

EXHIBIT A-1

Site Plan marked to show Phases

[attached]

 

31



--------------------------------------------------------------------------------

EXHIBIT B

UNIT COSTS BUDGET

[to be attached prior to first advance of Construction Loan]

 

32



--------------------------------------------------------------------------------

EXHIBIT C

CARVE OUT OBLIGATIONS

The Guarantor shall also guaranty the full and timely payment of any and all
actual loss, damage, cost, expense, liability, claim or other obligation
incurred by the Lender (including reasonable attorneys’ fees and out-of-pocket
costs actually incurred) arising out of or in connection with any one or more of
the following (the “Carve Out Obligations”):

(i) Fraud, material misrepresentation or willful misconduct by Borrower or
Guarantor or any of their respective members, managers, officers, principals, or
any other person properly authorized to make statements or representations, or
act, on behalf of Borrower or Guarantor in connection with the Loans or the
Property;

(ii) physical waste committed on the Property; damage to the Property as a
result of the intentional misconduct, recklessness or gross negligence of
Borrower or Guarantor, or any agent or employee of any such persons; or the
removal of any portion of the Property by or at the direction of Borrower or
Guarantor or any direct or indirect member or manager thereof, in violation of
the terms of the Loan Documents (as defined in the Loan Agreement) following a
default under either of the Loans which is not cured within any applicable grace
or cure period (an “Event of Default”);

(iii) subject to any right to contest or bond off such matters, as provided in
the Deed of Trust or Loan Agreement, failure to pay any valid taxes,
assessments, mechanics’ liens, materialmen’s liens or other liens which could
create liens on any portion of the Property which would be superior to the lien
or security title of the Deed of Trust or the other Loan Documents, to the full
extent of the amount claimed by any such lien claimant;

(iv) the breach of any representation, warranty or covenant in, and any
liability under any provision in, that certain Environmental Indemnity Agreement
of even date herewith given by Borrower and Guarantor to Lender or the breach of
any representation, warranty or covenant relating solely to, and any liability
under any provision concerning, environmental laws, hazardous substances or
asbestos in the Deed of Trust;

(v) the misapplication or conversion of (A) any insurance proceeds paid to
Borrower by reason of any loss, damage or destruction to the Property, (B) any
awards or other amounts received by Borrower in connection with the condemnation
of all or a portion of the Property, or (C) any rents from the Property
following an Event of Default or collected in advance; and

(vi) failure to maintain any insurance policies required under the Loan
Documents, or timely to pay or provide the amount of any insurance deductible,
to the extent of the applicable deductible, following a casualty or other
insured event.

 

33